         Case 5:16-cr-00701-FB Document 574 Filed 01/22/20 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                           SAN ANTONIO DIVISION

USA                                      §
                                         §
vs.                                      §     NO: SA:16-CR-00701(3,)-FB
                                         §
(3) Francisco Vidaurri                   §
                                         §

                         ORDER RESETTING SENTENCING

          On this day came on to be considered Government's Oral Motion to

Continue Sentencing scheduled for January 23, 2020. Upon consideration, the

Court is of the opinion that the Motion be granted.

          It is hereby ORDERED that Government's Oral Motion to Continue

Sentencing is GRANTED.

          It is FURTHER ORDERED that the above entitled and numbered cause

is rescheduled for January 30, 2020 at 9:30 in Courtroom Number 2, First

Floor of the John H. Wood, Jr., United States Courthouse, 655 E. Cesar E Chavez

Boulevard, San Antonio, Texas.

          Signed this 22nd day of January, 2020.



                                             ______________________________
                                             FRED BIERY
                                             UNITED STATES DISTRICT JUDGE
